ERVIN, Judge.
Appellant sought payment pursuant to Section 440.13(2)(b), Florida Statutes (1987), for medical treatment rendered by an unauthorized physician who had treated him after the employer/carrier had failed to respond timely to his request for such treatment. We find competent, substantial evidence in support of the judge’s implicit finding that the medical treatment rendered by the unauthorized physician was neither reasonable nor necessary.
AFFIRMED.
WENTWORTH and WIGGINTON, JJ., concur.